Opinion of the Court
Darden, Judge:
In this case,, we.are ashed to evaluate the adequacy of the law officer’s inquiry into the providence of the accused’s plea of guilty to wrongfully possessing marihuana, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934.
The rather lengthy inquiry is deficient in that it did not delineate the elements of the offense. This omission now, however, need not result in reversible error. United States v Care, 18 USCMA 535, 40 CMR 247. In light of the accused’s insistence that he knew the elements of the offense to which he pleaded guilty and his persistence in maintaining that plea, we are satisfied • that the inquiry— as a whole — -meets requisite demands. United States v Care, supra. The procedure followed in this case would not meet the standard that must apply to cases tried thirty days after the decision in Care.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.